Citation Nr: 0311180	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-08 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother, appellant's father


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to June 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
chronic organic disability manifested by pain in the knees. 

The veteran testified at a Travel Board hearing in October 
2000.  A transcript of this hearing has been associated with 
the claims file.  

In February 2001, the Board remanded the veteran's claim for 
further development.  

The case has now been returned to the Board for further 
appellate review.  The veteran was informed of the departure 
of the Board member before whom she testified, and was 
provided an opportunity for a new hearing.  She did not 
respond.


FINDING OF FACT

Competent evidence of a knee disability due to disease or 
injury is not of record.


CONCLUSION OF LAW

A knee disability due to disease or injury was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an October 1997 letter to the veteran, the RO stated that in 
order to establish entitlement to service connection for pain 
in the knees, the veteran must furnish evidence to show that 
the claimed condition began during military service or was 
permanently aggravated during military service.  In addition, 
the RO stated that the evidence must show that the veteran 
has a residual disability at the present time that is due to 
the condition being claimed.  The RO stated that it needed 
additional information to show that the disability was 
incurred in or aggravated by service, and had been treated 
since discharge.  The RO requested the veteran to provide 
dates and places of treatment during service, and places and 
dates of treatment since discharge, including all treatment 
received from VA hospitals, military hospitals, private 
hospitals, and private physicians.  The RO requested the 
veteran to provide the names and complete mailing addresses 
for all medical treatment providers, or to apprise the RO if 
she had not been treated at all in the military or since 
service.  The RO also requested that the medical records show 
dates of examination and treatment, findings, and diagnosis.

In a May 2001 VCAA letter to the veteran, under a heading 
entitled "What Must the Evidence Show to Establish 
Entitlement?" the RO stated that in order to establish 
entitlement to service connected compensation benefits, the 
evidence must show four things: (1) an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease, or, for certain "presumptive conditions," evidence 
showing that the condition was diagnosed within one year of 
separation from service; (2) a current physical or mental 
disability; (3) a relationship between your current 
disability and an injury, disease, or event in service; and 
(4) a showing of continuity of symptomatology after discharge 
in a claim where the fact of chronicity in service is not 
adequately supported.  The RO stated that these four criteria 
are usually shown by medical records or medical opinions.  
Under a heading entitled "What Information or Evidence Do We 
Still Need From You?" the RO indicated that it needed the 
veteran to fill out the Medical History form and the 
Authorization for Release of Information form.  It stated 
that it was particularly seeking treatment records from the 
San Joaquin County Hospital from 1999.  Under a heading 
entitled "What Can You Do To Help With Your Claim?" the RO 
stated that the veteran should tell the RO about any 
additional information or evidence that she wanted the RO to 
obtain, send the RO the evidence needed as soon as possible, 
and apprise the RO of any change in her address or phone 
number.  Under a heading entitled "When and Where Do You 
Send The Information Or Evidence," the RO indicated that the 
veteran should send the information describing additional 
evidence or the evidence itself to the address at the top of 
the letter.  The RO indicated that if it did not receive the 
information or evidence within the stated time frame, it 
would decide the claim based only on the evidence it had 
received, plus any VA examinations or medical opinions.  The 
RO added that if the information or evidence was received 
within one year from the date of the letter, and the RO 
decided that the veteran was entitled to VA benefits, VA 
might be able to pay him from the date it received his claim.

Second, VA has a duty to inform the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the October 1997 letter to the veteran, the RO 
indicated that if the veteran would like the RO to obtain 
private medical records, she should fill out an authorization 
form and provide the entire name and mailing addresses for 
all private doctors or private hospitals who had provided 
treatment for the claimed disability.  The RO indicated that 
it was still the veteran's responsibility that the RO 
received those records.  In the May 2001 VCAA letter, under a 
heading entitled "VA's Duty to Assist You in Obtaining 
Evidence for your Claim," the RO stated that it would help 
the veteran obtain medical records, employment records, or 
records from other Federal agencies, as long as the veteran 
provided the RO with the information necessary to request the 
records from the appropriate agency.  The RO stressed that it 
was still the veteran's responsibility to make sure that the 
records were received by the RO.  The RO also stated that if 
it did not yet have them, it would obtain the veteran's 
service medical records and other military service records if 
necessary.  It also stated that it would obtain any VA 
medical records or other medical treatment records identified 
by the veteran.  The RO stated that the veteran could submit 
her own statements or statements from other people describing 
her physical and mental disability symptoms.  

In an August 2001 letter to the veteran, the RO stated that 
it had requested San Joaquin County Hospital to furnish the 
veteran's medical records, but that it was still the 
veteran's responsibility to make sure the records were sent 
to the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment and examination 
records identified by the veteran.  She has not indicated the 
existence of any additional records that would aid in 
substantiating her claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In an April 1994 service medical record, it was noted that 
the veteran complained of bilateral knee pain for 2 weeks.  
The veteran denied trauma.  She also had an infected abrasion 
on the left knee.  There was no numbness or tingling in the 
right lower extremity, no gross effusion or misalignment, "+ 
NVSI" distally, no valgus/vagus laxity, negative anterior 
drawer, positive pain on patellar grind, and a 3-centimeter 
circular infected abrasion of the left knee with healed 
scratches.  Assessment was retropatellar syndrome of the 
right knee.

In a May 1994 service medical record, the veteran complained 
of bilateral peripatellar pain for 2 weeks, without a history 
of injury.  There was full active range of motion in both 
knees.  The examiner noted 5/10 tenderness to palpation 
bilateral medial patellae with medial hypermobility.  Knee 
ligaments were intact with bilateral "CCL 2+ laxity x 1+ MCL 
laxity."  McMurray's was negative, and joint line tenderness 
was negative.  The assessment was bilateral retropatellar 
syndrome with medial patellae subluxation.  The plan was to 
ice both knees and utilize a bilateral patellar cutout brace.

In an October 1997 statement, the veteran asserted that her 
knees were like her father's knees from Vietnam.  She stated 
that the knee pain comes often and that she could not keep a 
job because of the pain.  She further stated that her current 
day-to-day activities were disturbed because of the pain in 
all of her joints, and that this happened to her in basic 
training.

In a June 1998 statement, the veteran noted that she 
continued to have chronic pain in the right knee, and that 
she often could not put weight on the knee without 
significant pain.

In a July 1999 private progress note, it was noted that the 
veteran was seen for aching bones.  There was no joint 
swelling, and a right knee x-ray was within normal limits.  
The examiner noted that arthralgia and myalgia were within 
normal limits, and no etiology was found.  The examiner 
stated, "I doubt that it is related to her basic training at 
military 5 years ago, and doubt that any acute problem 
systemic or focal [is] going on at this point as all labs and 
x-rays are normal so far."

At an October 2000 Travel Board hearing, the veteran stated 
that about two weeks into service, she fell down a hill 
during basic training and had to get up and keep running, but 
that she was not sure if that was what initially started the 
knee problem.  She stated that she was sure that it had to do 
with the boots and carrying the large rucksack, and continual 
marching.  She indicated that she sought treatment a few days 
following the fall, when she had a big bruise on her leg, and 
had had ongoing knee pain symptomatology ever since.  She 
stated that she could not do what was required of her during 
basic training because of her knee disability.  She stated 
that she had not been continually treated since discharge 
because she did not have insurance.  She stated that she had 
large swelling and pain every day, that it was hard for her 
to walk, especially up her apartment steps, that she had to 
walk to school, and that it "really hurts" by the end of 
the day.  She stated that she used Ibuprofen, ice packs, hot 
water bags, and liniment, and that on a scale of 1 to 10, her 
pain was a 10 on the worst days, and a 9 the rest of the 
time.  She stated that she did not have any times of relief, 
and that the pain wakes her up at night.  Her mother stated 
that the veteran was always in excruciating pain, and that 
she had fallen in the house and they could barely get her up, 
and that she sometimes could not drive.  The veteran stated 
that she could not do her job in retail because she could not 
lift and bend.  She stated that after walking one block, she 
would have to stop and take a break, and that she could not 
stand for more than ten minutes at a time.  She also stated 
that she wore knee braces, but did not have them on at the 
time of the hearing.  When asked whether she had any 
symptomatology compatible with sciatica, neuritis, including 
burning pain, tingling, and numbness, she replied "all of 
the above."  The veteran's representative noted that the 
veteran was describing a 6-inch swelling of the right knee.  
The veteran also noted that a doctor had diagnosed her with 
subluxation from partial dislocation.

In a December 2002 VA orthopedic examination, it was noted 
that the veteran had pain around the entire kneecap 
circumferentially on both sides.  She had 4/10 pain at rest 
on the right, which increased to 10/10 during flare-up, and 
had 3/10 pain on the left, which increased to 10/10 during 
flare-up.  The veteran also reported swelling, which 
increased during the summer.  The veteran reported that she 
had decreased endurance and a few episodes of giving way, but 
no falls, and some instability.  She was not sure if this was 
due to the patella or the knee itself.  Flare-ups usually 
lasted a few hours and happened approximately once a month on 
each knee.  Precipitating factors for her knee pain were 
gaining weight or being excessively active.  Hot and cold 
packs had helped the knees, as well as Motrin.  Her range of 
motion limitation had not been a major factor, but rather 
pain was a major factor.  She had not used crutches or canes, 
but had used bilateral soft neoprene, non-hinged braces, 
which gave her minimal relief.  She had felt like her kneecap 
popped out a few times, with accompanying severe episodes of 
pain, which resolved when the patella reduced spontaneously.  
The veteran reported that her knee pain significantly 
inhibited her work activity, based on how long she could 
stand.

Upon examination of the veteran, the examiner noted the 
following:

On examination of her gait, [the veteran] 
has a normal gait.  She can squat down to 
approximately 70 degrees of knee flexion.  
The bilateral knees have no effusion.  
There is slight valgus alignment in lying 
supine.  Range of motion of the left knee 
is from 3 degrees of hyperextension, with 
flexion further to 121 degrees of 
flexion.  On the right knee, her range of 
motion is from 3 degrees of 
hyperextension to 123 degrees of flexion.  
There is no abnormal varus or valgus 
laxity.  Negative anterior laxity.  
Negative posterior laxity.  She has some 
mild patellofemoral crepitance 
bilaterally.  There is significant 
hypertrophy of the Hoffa's fat pad, and 
some clicking in the region of the fat 
pad laterally on both sides.  There is a 
negative McMurray bilaterally.  No joint 
line tenderness.  Positive patellar 
apprehension test bilaterally.  Negative 
J sign.  The Q angles on both sides are 
21 degrees bilaterally, measured in 90 
degrees of flexion in the sitting 
position.

Motor strength is inhibited for the 
quadriceps.  This may be due to pain 
inhibition.  It is 5-/5 bilaterally.  The 
hamstrings are 5-/5 bilaterally.  Motor 
strength testing is characterized by poor 
effort of the hamstrings and the quads.  
Distal motor strength is intact for the 
TA, gastroc soleus, EHL, and FHL.  
Sensation is within normal limits 
distally.  She has normal distal pulses. 

X-Rays:  Radiographs of the knees 
demonstrate bilateral normal radiographs.  
No evidence of osteoarthritis or 
abnormalities noted.

The C-file review demonstrates the 
patient's discharge paperwork from the 
military, including the fact that she was 
not able to adjust to military life based 
on her physical endurance and her 
agreement to be discharged knowing that 
she would not be eligible for further 
benefits.  Additional review of the C-
file demonstrates a note dated 2/23/94 
from her medical history denying any 
previous history of knee problems.  She 
also has a note from 5/16/94 from a 
clinic visit during her sixth week of 
basic training with bilateral 
peripatellar pain for two weeks, but 
denial of any injury.  This is after the 
date when she specified that she had her 
injury.

IMPRESSION:  Bilateral patellofemoral 
pain syndrome in a patient who did not 
complete basic training and was separated 
from the military with an early discharge 
due to failure to meet standards.  The 
patient had documented understanding of 
her lack of eligibility for further 
benefits.  Additionally, the report from 
her military stay from the clinic denies 
any history of traumatic injury during 
the military.  The patient's current 
account is not consistent with the 
documentation from her time in basic 
training.  She has retroactively tried to 
obtain disability benefits three years 
after her discharge.  Based on the 
current findings, there is no evidence 
that any injury during the military has 
led to her current symptoms of bilateral 
knee pain, and she does not have any 
evidence radiographically of 
osteoarthritis or other pathology.  She 
does have evidence of patellofemoral pain 
syndrome, which is quite common in 
someone with anatomic abnormalities which 
is not related to her military service.

A December 2002 bilateral x-ray of the knees showed 
no fracture, dislocation, or degenerative joint 
disease.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for chronic organic 
disability manifested by pain in the knees.

In order to receive service connection, there must be 
competent evidence of a current disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361-62 (2001).  Although the veteran was 
diagnosed with retropatellar pain syndrome in the December 
2002 VA examination report, there is no competent evidence of 
a disease or injury underlying this disability.  The December 
2002 VA examination report specifically stated that there was 
no evidence that any injury during the military led to the 
current symptom of pain, and there was no evidence 
radiographically of osteoarthritis or other pathology, but 
the veteran did have evidence of patellofemoral pain 
syndrome, "which is quite common in someone with anatomic 
abnormalities which is not related to her military service."  
Further, the July 1999 private progress note indicated that 
no etiology was found for the arthralgia and myalgia.  That 
examiner stated that he doubted that her knee pain was 
related to basic training 5 years prior, and doubted that any 
acute problem, systemic or focal, was going on, as all labs 
and x-rays were normal.  The Board notes that the veteran has 
asserted that her bilateral knee pain was caused by a fall in 
basic training, when she fell down a hill and had to get up 
and keep running, and that she has had constant knee pain 
ever since this fall.  She has stated that she has swelling 
and pain every day, that it is hard to walk, especially up 
her apartment steps, that she has to walk to school, and that 
she could not continue her job in retail because she could 
not lift or bend.  The veteran's testimony describes a 
physical impairment due to knee pain.  However, even though 
she has a current impairment, there is no competent evidence 
of an underlying disease or injury.  The veteran is competent 
to state that she has had knee pain since her fall in 
service, but she is not competent to opine on a matter of 
medical etiology.  The Board acknowledges that the veteran 
has attributed her bilateral knee pain to an injury incurred 
during service, but notes that she does not have the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  The Board finds the opinion of 
the medical examiners to be more probative of the etiology of 
the veteran's knee pain.  There is no underlying etiology, 
disease, injury or pathology.  Further, in an April 1994 
service medical record, the veteran complained of bilateral 
knee pain for the prior two weeks, but denied any trauma.  In 
a May 1994 service medical record, she again complained of 
bilateral peripatellar knee pain for the prior 2 weeks, 
without a history of injury.  Thus, even though the veteran 
may have a current impairment, there is no competent evidence 
of an underlying disease or injury, and therefore the 
veteran's claim for service connection must fail.  At best, 
there is pain without pathology.  Such may not serve as a 
basis for service connection.  See Sanchez-Benitez, 259 F.3d 
at 1361-62.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for chronic organic 
disability manifested by pain in the knees, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

